Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed 5/15/20 and 7/1/21 are acknowledged and have been considered.
Drawings

    PNG
    media_image1.png
    598
    847
    media_image1.png
    Greyscale
The drawings are objected to because in figures 1-6, the characters and lines of the drawings are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l). Most of the content of the drawings provided by applicant appear to have been passed through some form of half-tone filter or conversion to monochrome, as nearly all lines are discontinuous and include compression artifacts around them (see example section from figure 1, reproduced here).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  in claim 3, lines 1, 2, 4, 5 applicant has used “center” while in claim 3, line 8, applicant has used “centre”. Neither spelling is objected to, however it would be highly preferable that if being used to describe the same element, the spelling of the term should be consistent across its occurrences.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 3, the term “roughly plate-form” is confusing in that the amount of variation which appears to be ascribed to the use of the term “roughly” is not clear; in claim 3, lines 1-2, “the longitudinal direction of the vehicle” lacks a clear antecedent basis in claim 3, lines 3-4 the term “roughly centrally” is confusing in that the amount of variation which appears to be ascribed to the use of the term “roughly” is not clear; in claim 5, line 2, “the hydraulic equipment” lacks a clear antecedent basis; in claim 7, lines 2-3, it is not clear whether the limitations following “preferably” form part of the claim recitation or not; in claim 8, line 1, “the central tubular module” lacks a clear antecedent basis as does “the axles” (claim 8, line 2), “the central tubular modules” (claim 9, line 1), “the drive shaft” (claim 10, line 1), “the power take-off shaft” (claim 10, line 1) and “the full power take-off shaft output” (claim 10, lines 2-3).
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated as understood, by Gutbrod (US 3,613,816). Gutbrod teaches a multifunctional tractor or carrier vehicle including a chassis which has an underbody (bottom-facing members of 4, 5) of roughly plate-form design, a gearbox housing (25) connected to the underbody (e.g., via 20, 21 and/or side members of 4, 5); a frame (1, 2) connected to the underbody and/or gearbox housing (e.g., through intervening members such as the side members of 4, 5), the frame including tubular members (fig. 1); the underbody, gearbox housing and frame forming a load-bearing vehicle structure; 
wherein a center axis (approximately through the centers of 29, 31) extending in the longitudinal direction of the vehicle, the gearbox (25) is arranged approximately to one side of the center axis, which side may be termed the gearbox side, and a drive section of the gearbox (where 70, 80 connect to 25) is arranged “roughly centrally” in the center of the vehicle so that the gearbox (25) is designed to drive a drive shaft (79, 80) extending in the direction of the center axis and/or a power take-off shaft extending in the direction of the center axis, and wherein an engine (19) of the vehicle is arranged in the longitudinal direction of the vehicle to include a forward side longitudinally toward the vehicle front and a rearward side longitudinally towards the vehicle rear, being located centrally adjacent to the gearbox (25) on an opposing side of the center axis, which vehicle side may be termed the engine side; the chassis extending over at least three levels vertically arranged, the underbody (bottom-facing members of 4, 5) forming a lower level, the gearbox housing (25) forming an intermediate level above the underbody, and the frame (1, 2) at an upper level above the lower level and bottom of the intermediate level (1, 2 are higher than the bottom and mid portions of 25); the underbody being connected to the gearbox housing (e.g., through intermediate elements such as 20, 21), the underbody (bottom facing members of 4, 5) being connected to the frame by way of intermediate elements (e.g., sides of 4, 5), the frame providing the tubular module (e.g., elements 1, 2) approximately centrally on the vehicle between the gearbox housing (25) and axles (centers of respective wheel pairs, illustrated in figure 4 and mentioned at col. 5, lines 56-57), the tubular module elements forming the frame constituting load-bearing parts in the vehicle chassis, a power take-off shaft extending axially on either side (e.g., forward, rearward) of the gear box so that equal power take off power can be had at the front as well as rear (at 29, 30, 31, 108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod (cited above). While the reference to Gutbrod teaches the connection of the frame (1, 2) to the underbody (bottom-facing members of 4, 5), the reference does not specifically call the intermediate elements “coupling device[s]”. To the extent that the intermediate elements (sides of 4, 5) connect the underbody portion (bottoms of 4, 5) and the frame elements (1, 2), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the portions which connect the underbody portions and frame portions expressly as “coupling devices” in order to ensure that the components of the chassis remain connected to one another.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod in view of Valdez et al. (US 2004/0150209). The reference to Gutbrod is discussed above and does not specifically teach the provision of at least one tubular member of the frame being “designed as” a compressed air reservoir for at least a pneumatic means of the vehicle. Valdez et al. teach that it is known to provide a tubular frame member (13) which may be a single element or made in tubular form from welding up a pair of elements 13a, 13b (¶0017); to include an integrated tank structure (20) which is provided in the tube and while can serv as an air reservoir (¶0021). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least one of the tubular members of the frame portion taught initially by Gutbrod with a tank portion which forms an air reservoir, such as taught by Valdez et al., for the purpose of providing the vehicle with an integrated element for storing compressed air to operate an auxiliary device on the vehicle, without taking up additional volume on the vehicle.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod in view of Braud (US 6,668,964). The reference to Gutbrod is discussed above and while teaching an engine, does not expressly teach the provision of a radiator and/or intercooler, the end walls of which extend in the longitudinal direction of the vehicle. Initially in engines it is well known to be desirable to provide engine cooling via the use of a coolant and a radiator. Further, Braud teaches that where an engine is provided (21) centrally located on one lateral side of a vehicle, it is well known to provide a radiator (23) with attendant air circulation (via fan 22), the inlet/outlet “end” walls of the radiator being aligned with a longitudinal direction of the vehicle. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the engine as taught initially by Gutbrod with a radiator, as is known, for the purpose of using a liquid coolant for cooling the engine in use, such as taught by Braud, and to provide the radiator oriented such that the inlet/outlet “end” walls of the radiator are aligned with a longitudinal direction of the vehicle as taught by Braud for the purpose of taking in cooling air in a location closely proximate the engine location.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod in view of Brown et al. (US 6,916,148). The reference to Gutbrod is discussed above and while teaching a gearbox (25) for the vehicle, does not expressly teach the provision of a gearbox cooler and/or cooler for hydraulic equipment the end walls of which extend in the longitudinal direction of the vehicle. Brown et al. teach that it is well known to provide, on a vehicle, a transmission oil cooler (43c) and/or hydraulic equipment oil cooler (43b) with attendant air circulation (via fan 42, 42a), the inlet/outlet “end” walls of the radiator being aligned with a longitudinal direction of the vehicle (see, e.g., figure 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the transmission as taught initially by Gutbrod with an oil cooler, as is known, for the purpose of reducing the operating temperature in the transmission and/or in a torque converter such that the mechanism does not overheat, such as taught by Brown et al., and to provide the radiator oriented such that the inlet/outlet “end” walls of the radiator are aligned with a longitudinal direction of the vehicle as taught by Brown et al. for the purpose of taking in cooling air in a location closely proximate the transmission location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. May et al. teach a vehicle with plural driven axles and front and rear power take off connections, Gardner teaches a vehicle with a “plate-form” underbody section; van der Lely (2 references) teaches a vehicle structure having laterally offset engine mountings and frame elements of pertinence; Catlin teaches a vehicle with plural tubular frame elements; Elson et al. teach vehicle frame sections with storage therein; Theodore (2 references) teach vehicle structures with a central longitudinal tube forming a substantial portion of the frame.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616